Title: Enclosure: Account with John Barnes, 28 July 1795
From: Barnes, John
To: Jefferson, Thomas



EnclosureAccount with John Barnes

Thomas Jefferson Esqr. of Virga: In a/c with John Barnes
                By Clement Biddle for
   William Shorts Certificate dated. 13th Decr. 1793

No. 1464 deferred Assumed debt, 7504.42 dolls. 14/5               5409.42.
    for Int recd 1st July ⅌ a/                                     314.55. 
                                                                  5723.97.

         Charges viz.
  paid postage of 4 letters                              1.28.
  My Commissn. on Sale, transfer }
  Accepting & paying drafts &ca. } ½ ⅌ Ct               28.61.      29.89.
                                                                   5694.08.

  from whence deduct the following drafts viz.

June 3d: 3 days st.{  " James Bringhurst        46.74.
                   {  " Muir & Hyde             59.37.
                   {  " Robert Pollard          36       142.11.

  do: 6 weeks st.     " Wm: C. Carter          600.
  4th 6    do.        "     do.   do.          600.
6th–11th 6 do.        "     do: 6 of 100 each  600.     1800.
June 14 paye. 2d July "  Caleb Lownes                    240.67.
  "  24    a  30 days "  Robert Pollard                 1272.50.
        pd.   16 July "  Sampson Crosby a/c ⅌ recpt.     20.83.    3476.11. 
                                                         Dolls.     2217.97.
               E E. Philada: 28th July 1795   former Balce.          252.27.
                    John Barnes                                       2470.24



